             UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF MICHIGAN
                  SOUTHERN DIVISION
	

    CHARLES DAVIS,

                  Plaintiff,
            v.                             Case No. 1:19-cv-10569
                                           Hon. Terrence G. Berg
    GRETCHEN WHITMER, et
    al.

                  Defendants.




	

ORDER GRANTING MOTION TO DISMISS, AND DENYING
   MOTIONS FOR PRELIMINARY INJUNCTION AND
       TEMPORARY RESTRAINING ORDER
       Plaintiff Charles Davis, a pro se litigant, is a Michigan

resident subject to the State’s Sex Offender Registration Act

(“SORA”), Mich. Comp. Laws § 28.723 et seq., because of a 1999

conviction. On October 20, 2017, the Saginaw County Prosecutor’s

Office charged Plaintiff with violating a provision of SORA, enacted

in the 2006 amendments to that law, which prohibits registered sex

offenders from working within 1,000 feet of a school. Mich. Comp.

Laws § 28.734(a)(a). He urges that 2006 and 2011 amendments to
SORA are being unconstitutionally applied to him in violation of

the United States Constitution’s Ex Post Facto clause and a 2016

Sixth Circuit decision, Does #1-5 v. Snyder, 834 F.3d 696 (6th Cir.

2016). Plaintiff’s case is presently before the Court on his motion

for temporary restraining order or preliminary injunction (ECF No.

3), and emergency motion for temporary restraining order or

preliminary injunction (ECF No. 12), as well the motion to dismiss

filed by Defendants Governor of the State of Michigan Gretchen

Whitmer and Director of the Michigan State Police Col. Joseph

Gasper (ECF No. 13). To avoid interfering with ongoing criminal

proceedings in state court, this Court will deny Plaintiff’s motions,

grant Defendants’ motion to dismiss, and dismiss this Complaint

without prejudice under the Younger abstention doctrine.

                         BACKGROUND

     Michigan first enacted SORA, which began as a non-public

sex offender registry maintained solely for law enforcement, in

1994. Does #1-5, 834 F.3d at 697. Over the past decades, SORA has

“has grown into a byzantine code governing in minute detail the

lives of the state’s sex offenders.” Id. In 2006, Michigan amended



	                                2
SORA to prohibit registrants, with few exceptions, from living

working, or loitering within 1,000 feet of a school. See Mich. Pub.

Acts 121, 127 (2005). Additional 2011 amendments also require

registrants to “immediately” appear in person to update personal

information, including new vehicles or “internet identifiers,” such

as email addresses. Id. Under SORA, the statute’s 2006 and 2011

amendments were to be applied retroactively to those required to

register. See Mich. Pub. Act 46 (2006); Mich. Pub. Acts 17, 18 (2011).

Violations of SORA are punishable by significant criminal

penalties. See Mich. Comp. Laws § 28.729.

     In 2016, in Does #1-5 v. Snyder, the Sixth Circuit heard an

appeal from five “John Doe” and one “Mary Doe” plaintiffs subject

to SORA. 834 F.3d. The plaintiffs challenged portions of SORA on

a number of grounds and contended that retroactive application of

SORA’s 2006 and later amendments to them constituted ex post

facto punishment prohibited by the United States Constitution. The

Sixth Circuit agreed, finding that Michigan’s SORA indeed imposes

punishment and therefore that its 2006 and 2011 amendments

could not be applied to plaintiffs, whose convictions requiring SORA



	                                 3
registration occurred before the amendments were enacted. Does

#1-5, 834 F.3d at 705–06.

      Plaintiff pled nolo contendere to fourth-degree criminal

sexual conduct in 1999. ECF No. 12-1 PageID.101. He served more

than three years in prison and was released on October 25, 2002.

Id. Upon his release, he became subject to SORA. Plaintiff avers

that, for the past 20 years, he has fully complied with SORA’s

stringent requirements, at great personal and professional cost. Id.

PageID.102. After the Sixth Circuit’s ruling in Does #1-5, Plaintiff,

under the impression that SORA’s 2006 and 2011 amendments,

including the provision prohibiting registrants from living,

working, or loitering within 1,000 feet of a school could not

retroactively be applied to him, began to volunteer and to attend

more of his children’s school activities and other community events.

Id.

      Plaintiff’s wife owns a youth athletic club and coaches youth

basketball, soccer, and baseball teams. Id. The couple’s child plays

on one of these teams and, on March 4, 2017, Plaintiff attended a

meeting for parents of his child’s team. Id. PageID.103. He also



	                                4
volunteered to organize practices, scrimmages, and games for his

son’s team, and helped raise $10,000 from local businesses to help

purchase equipment and uniforms for the young athletes. Id.

     In April or May 2017, Plaintiff claims he received a call from

a Saginaw County Sheriff’s Department sergeant who identified

himself as the father of a boy on one of the teams coached by

Plaintiff’s wife. Id. The sergeant asked Plaintiff to meet him at a

local McDonalds and, when Plaintiff arrived, the sergeant advised

Plaintiff that his involvement with his son’s athletic team was a

violation of Plaintiff’s parole. Id. Plaintiff protested that he was no

longer on parole (though he was subject to SORA) and attempted to

explain his belief that the Sixth Circuit’s ruling in Does #1-5

permitted him to participate in his son’s activities. Id. Apparently

unconvinced, the sergeant responded that he would refer Plaintiff

to the Saginaw County Sheriff’s Department. Id. He also

threatened to publicize Plaintiff’s sex offender status among

members of the youth athletics community. Id. On or around June

29, 2017, Plaintiff alleges he received a call from a detective at the

Saginaw County Sheriff Department, who asked him to come by the



	                                 5
Department for questioning. Id. PageID.104. Plaintiff complied

with that request and explained to the detective that he had indeed

been attending meetings relevant to his son’s sports team. Id. But

he also professed his belief that his attendance at these events was

permitted in light of the Sixth Circuit’s Does #1-5 decision. Id.

Nonetheless, the County Prosecutor’s Office issued a warrant for

Plaintiff’s arrest on October 2017, 2017. Id. Plaintiff was charged

with one count of working in a student safety zone, Mich. Comp.

Laws § 28.734(2)(a), for attending a meeting for parents of his son’s

baseball team. Id. On January 25, 2018, Plaintiff’s criminal

attorney filed a motion to dismiss the charge, which was apparently

denied. Id. Plaintiff’s criminal case remains pending and he was

recently informed that a jury trial on the matter is scheduled for

March 26, 2019.

                          DISCUSSION

     In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court

“held that absent extraordinary circumstances federal courts

should not enjoin pending state criminal prosecutions.” New

Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S.



	                                6
350, 364 (1989). The underlying concern of Younger is the “threat

to our federal system posed by displacement of state courts by those

of the National Government.” Moore v. Sims, 442 U.S. 415, 423

(1979). Accordingly, “Younger abstention requires the federal court

to defer to the state proceeding.” Coles v. Granville, 448 F.3d 853,

865 (6th Cir. 2006). The Sixth Circuit has held that exercise of

Younger abstention is appropriate “when the state proceeding (1) is

currently pending, (2) involves an important state interest, and (3)

affords the plaintiff an adequate opportunity to raise constitutional

claims.” Coles, 448 F.3d at 865.

     All three Younger factors require abstention in this case. With

respect to the first factor, the Saginaw County Prosecutor’s Office

filed a criminal complaint against Plaintiff on October 20, 2017,

alleging violation of Mich. Comp. Laws § 28.734(2)(a), which

prohibits SORA registrants from working in a “student safety

zone.” Since that date, Plaintiff’s criminal case has remained

pending in Saginaw Country Criminal Court. His jury trial is

currently scheduled for March 26, 2019. Plaintiff filed his

Complaint in this Court alleging ex post facto application of SORA



	                                  7
on February 25, 2019, almost one-and-a-half years after the state

court initiated the underlying criminal proceedings against him.

ECF No. 1. His state court proceeding was therefore pending on the

day he sued in federal court, satisfying the first factor of the

abstention doctrine. Nimer v. Litchfield Tp. Bd. of Trustees, 707

F.3d 699, 701 (6th Cir. 2013).

      Concerning the second Younger abstention factor, to

determine the substantiality of the State’s interest in the pending

proceeding, “we do not look narrowly to its interest in the outcome

of the particular case . . . . Rather, what we look to is the importance

of the generic proceedings to the State.” New Orleans Pub. Serv.,

Inc., 491 U.S. at 365. In Younger, for example, the United States

Supreme Court did not assess whether California had an interest

in prohibiting the plaintiff from distributing handbills, but instead

examined its interest in “carrying out the important and necessary

task” of enforcing state criminal laws. Younger, 401 U.S. 37, 51–52.

The Court considered enforcement of those laws an important state

interest. In Plaintiff’s case, it is well-established that Michigan has

an interest in enforcing its criminal laws, including its sex offender



	                                  8
registry statute. See Leveye v. Metro. Pub. Def.’s Office, 73 F. App’x

792, 794 (6th Cir. 2003) (explaining that “state criminal

prosecutions have traditionally been considered an arena in which

federal courts decline to interfere.”). Because Michigan has a

substantial interest in enforcing its criminal laws, the Court finds

that the second factor of the Younger abstention doctrine is met.

The Court expresses no opinion at this time as to whether

enforcement of 2006 or 2011 SORA amendments against Plaintiff

is constitutional but acknowledges (as stated below) that Plaintiff

may raise this same challenge before the state court, which is fully

capable of enforcing the Constitution.

     Finally, the Court considers the third factor of the Younger

abstention analysis met here because Plaintiff will have adequate

opportunity to raise his constitutional claims during the state court

criminal proceeding. Plaintiff’s argument that Mich. Comp. Laws

§ 28.734(2)(A) is being retroactively applied to him in violation of

the Constitution’s Ex Post Facto clause and the Sixth Circuit’s

instruction in Does #1-5 is a defense he could well raise during his




	                                 9
state court criminal trial. The third element of the abstention

doctrine is thus satisfied.

     In support of his motions for a preliminary injunction and

temporary restraining order, Plaintiff urges that another court in

this district has provided injunctive relief to a SORA registrant in

a similar situation. In that case, Roe v. Snyder, 240 F. Supp. 3d 697

(E.D. Mich. 2017), the plaintiff, who feared prosecution for alleged

violation of the 2006 SORA provision prohibiting registrants from

working within 1,000 feet of a school, asked the court for a

preliminary injunction enjoining ex post facto enforcement of the

2006 and 2011 SORA amendments against her because her

underlying conviction occurred in 2003. Id. The court granted that

request and issued a preliminary injunction. Plaintiff’s case is,

however, distinguishable from Roe v. Snyder in one critical aspect.

In that case, the plaintiff had feared she would be prosecuted for an

alleged workplace violation but was not actually being prosecuted.

Id. Because the state had not yet initiated criminal proceedings,

there was no danger of the federal court improperly interfering with

the state court’s lawful jurisdiction by issuing the preliminary



	                                10
injunction interfering with a state criminal prosecution. In

contrast, Plaintiff filed his federal suit more than a year-and-a-half

after the Lapeer County Prosecutor’s Office initiated criminal

proceedings against him. Accordingly, while Younger abstention

was not at issue in Roe v. Snyder, that doctrine strongly counsels

this Court against interfering in ongoing state court proceedings in

Plaintiff’s case.

               Further, as explained in the brief Defendants Whitmer and

Gasper filed in support of their motion to dismiss, Plaintiff has not

demonstrated that any exceptions to the Younger abstention

doctrine apply here. See ECF No. 13 at PageID.129–32. The Sixth

Circuit demands that exceptions to Younger be interpreted

narrowly. Gorenc v. City of Westland, 72 F. App’x 336, 339 (6th Cir.

2003). Plaintiff has not met his burden of demonstrating that the

state proceedings are “motivated by a desire to harass or [are]

conducted in bad faith” (an exceptionally high bar to meet).1 Ken-

																																																													
1 The Supreme Court has applied the bad faith or harassment exception “to
only one specific set of facts: where state officials initiate repeated prosecutions
to harass an individual or deter his conduct, and where the officials have no
intention of following through on these prosecutions.” Lloyd v. Doherty, No. 18-
3552, 2018 WL 6584288, at *4 (6th Cir. Nov. 27, 2018) (quoting Ken-N.K., Inc.,
18 F. App’x at 324 –25 n.2 (additional citation omitted)).


	                                                               11
N.K. v. Vernon Twp., 18 F. App’x 319, 324, n.2 (6th Cir. 2001)

(quoting Huffman v. Pursue, Ltd., 420 U.S. 592, 611 (1975)).

Neither has Plaintiff shown that the challenged statute is

“flagrantly and patently violative of express constitutional

prohibitions,” or that “an extraordinarily pressing need for

immediate federal equitable relief” exists. Ken-N.K., Inc., 18 F.

App’x at 324 (citations omitted). He is involved in ongoing state

judicial proceedings that should provide him with adequate

opportunity to present his constitutional claim.

                         CONCLUSION

     Plaintiff has not shown that an extraordinary circumstance

justifies federal intervention in his state criminal case. The Court

finds that abstention is appropriate. It is thus hereby ORDERED

that Defendants’ motion to dismiss (ECF No. 13) is GRANTED and

Plaintiff’s complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE under the Younger abstention doctrine. Further,

Plaintiff’s motion for temporary restraining order and motion for

preliminary injunction (ECF No. 3) and emergency motion for

temporary restraining order or preliminary injunction (ECF No. 12)



	                               12
are DENIED. Once Plaintiff’s state court criminal proceedings are

complete, he will be permitted to refile his complaint in this Court.

If Plaintiff is convicted of violating SORA, he will likely have to

refile his federal court complaint as a state habeas petition under

§ 2254. If he is acquitted, he may have grounds to file a civil rights

complaint under 42 U.S.C. § 1983.



    SO ORDERED.



Dated: March 25, 2019


                             s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE



                      Certificate of Service

      I hereby certify that this Order was electronically submitted
on March 25, 2019, using the CM/ECF system, which will send
notification to all parties.

                                        s/A. Chubb
                                        Case Manager
	




	                                13
